Citation Nr: 9926413	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for chronic back 
pain with radiculopathy, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to July 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  Chronic back pain with radiculopathy does not render the 
veteran bedridden, does not require long leg braces, and does 
not result in ankylosis of the spine. 

2.  The veteran's service connected disabilities preclude all 
forms of substantially gainful employment which are 
consistent with the veteran's educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for chronic back pain with radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Codes 5293, 5295 (1998).

2.  The criteria for a total rating based upon individual 
unemployability have been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Pain

Chronic back pain with radiculopathy is evaluated as 60 
percent disabling under diagnostic codes 5293 and 5295 
pertaining to intervertebral disc syndrome and lumbosacral 
strain, respectively.  Under diagnostic code 5295 lumbosacral 
strain warrants a 40 percent evaluation if severe, with 
listing of the spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
An evaluation in excess of 40 percent is unavailable under 
that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Intervertebral disc syndrome warrants a 60 percent 
evaluation if pronounced with persistent symptoms compatible 
with sciatic neuropathy, characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  An evaluation in excess of 60 
percent is unavailable under that diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

In an April 1997 decision, the Board assigned a 60 percent 
evaluation for the veteran's back disability, previously 
evaluated as 20 percent disabling.  In so doing the Board 
found that the veteran's low back disability resulted in 
residual pain, tenderness, musculature contracture, 
limitation of motion, mild degenerative disc space narrowing 
with spurring at the L3-L4 level, and L5 radiculopathy.  In 
denying a higher evaluation, the Board observed that the 
veteran was not bedridden, did not require long leg braces 
and did not have unfavorable ankylosis of the spine and that, 
therefore, neither Diagnostic Code 5285 nor 5286 were 
applicable.  

Records of outpatient treatment provided since that time 
contain limited references to back pain.  A July 1997 entry, 
for instance, notes that the veteran required another back 
brace.  An April 1998 entry that includes an assessment of 
chronic low back reflects that range of motion was very 
limited secondary to pain.  

In October 1997, the veteran underwent a VA examination of 
the spine.  The veteran complained of severe low back 
stiffness, indicated he used a TENS unit which provided some 
relief, used a non-narcotic regimen for chronic pain, and 
complained that physical therapy provided little relief.  The 
veteran also indicated that he used a cane and a back brace 
on a regular basis and that he occasionally required the use 
of a walker.  He reported incapacitating flare-ups four to 
five times per year lasting approximately one week that would 
preclude him from getting out of bed.  

On physical examination, the veteran was able to get onto and 
off the examination table.  He performed these maneuvers with 
a great deal of grimacing, but required no assistance.  He 
also was able to assume the recumbent and upright position 
without assistance.  Back flexion with hip motion was limited 
by pain to 40 degrees.  Lateral flexion was limited by pain 
to 10 degrees and lumbosacral extension was limited by pain 
to 10 to 15 degrees.  The veteran also reported pain in the 
lumbosacral area at 90 degrees of straight leg raising in a 
seated position.  In the supine position, straight leg 
raising was limited to 50 degrees on the left and 80 degrees 
on the right.  Palpation of the lumbosacral spine revealed no 
tenderness, although there was substantial paravertebral 
muscle spasm.  There was no fixed deformity.  Neurologic 
examination revealed normal bulk, tone and power in the 
bilateral lower extremities, and dull versus sharp to point 
discrimination, as well as vibratory senses, were well 
preserved.  

According to the examiner, previous lumbosacral spine films 
failed to disclose any evidence of substantial degenerative 
joint disease.  CT (computed tomography) scan revealed very 
mild changes consistent with degenerative joint disease at 
L4-L5.  Also, additional nerve conduction studies were 
negative for radiculopathy.  The impression was lumbosacral 
strain and spasm, with no evidence of a herniated nucleus 
pulposus or osteophytic spur causing substantial 
radiculopathy and no evidence of neuromuscular compromise.  

The veteran offered testimony in April 1999 concerning the 
symptoms he experienced as a result of his disability.  
According to the veteran, he was able to sit comfortably for 
10 to 15 minutes, was able to walk less than half a block, 
and was limited in his ability to lift any weight.  He also 
indicated that he had been issued a wheelchair.  

Although the veteran contends that his symptoms, which 
largely consist of pain, warrant a higher evaluation than 
that anticipated by the current 60 percent evaluation, 
objective evidence suggests a contrary conclusion.  The most 
recent findings suggest that there was no evidence of 
substantial radiculopathy. 

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  However, severe limitation of 
motion of the lumbar spine warrants no more than a 40 percent 
evaluation, even if severe, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, and even favorable ankylosis warrants no more than 
a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5286.

The Board has considered the possibility of a higher 
evaluation under another diagnostic code, as it did in April 
1997.  A total evaluation is available for residuals of a 
fracture of the vertebra where there is cord involvement, 
where the veteran is bedridden, or where the veteran requires 
long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  
In addition, unfavorable ankylosis also warrants a total 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286.  
However, chronic back pain with radiculopathy does not render 
the veteran bedridden, does not require long leg braces, and 
does not result in ankylosis, let alone unfavorable 
ankylosis, of the spine.  A higher evaluation, therefore, is 
not warranted.  


II.  Total Evaluation

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The veteran's service connected disabilities consist of 
chronic back pain with radiculopathy, evaluated as 60 percent 
disabling, and tinnitus, evaluated as 10 percent disabling.  
The veteran is currently in receipt of pension benefits.  
According to his testimony, the veteran has no more than a 
tenth grade education and previously was employed as a 
roofer.  The veteran contends that his back disability 
precludes work as a roofer and that, moreover, he is unable 
to obtain gainful employment in any other field.  

The evidence associated with the claims file confirms that 
the combination of the veteran's service connected 
disabilities preclude all gainful employment.  The most 
recent VA examination, although it documents normal 
musculature of the legs, reflects that the veteran suffers 
from severe back pain.  Although the veteran's tinnitus does 
not represent a significant additional disability, the 
veteran, who is in receipt of pension benefits, appears to be 
precluded from pursuing strenuous activities, including work 
as a roofer.  Given the veteran's background and educational 
level another appropriate form of gainful employment 
commensurate with the veteran's abilities, moreover, is not 
evident.  Under the circumstances, a total evaluation based 
upon individual unemployability is warranted. 


ORDER

An increased evaluation for chronic back pain with 
radiculopathy, currently evaluated as 60 percent disabling, 
is denied.

A total rating based upon individual unemployability is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

